

115 HR 7260 IH: Limousine Safety Modernization Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7260IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. Faso (for himself, Mr. Tonko, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo allow for safety regulation of vehicles that are modified to increase seating capacity, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Limousine Safety Modernization Act. 2.Safety regulation of limousinesSection 30102(a)(6) of title 49, United States Code, is amended—
 (1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking the period and inserting ; or; and
 (3)by inserting at the end the following:  (C)altering a motor vehicle that has already been purchased by the first purchaser (as such term is defined in subsection (b)) by increasing the wheelbase of the vehicle so that the vehicle has increased seating capacity..
			